                 IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

RODNEY E. JONES,                    )
                                    )
           Plaintiff,               )
                                    )
     v.                             )              1:20CV849
                                    )
DARRYL VANN,                        )
                                    )
           Defendant.               )

                                  ORDER

     On December 1, 2020, the United States Magistrate Judge’s

Recommendation was filed and notice was served on the parties

pursuant to 28 U.S.C. § 636.     Plaintiff filed Objections (Docs. 4,

5) within the time limit prescribed by Section 636.         The court has

reviewed Plaintiff’s objections de novo and finds that they do not

change the substance of the United States Magistrate Judge’s

Recommendation (Doc. 2), which is affirmed and adopted.            To the

extent Plaintiff contends that he did not intend to file a civil

action, the Court notes that Plaintiff has not been charged a fee

in this action, and the case is being dismissed without prejudice.

     IT IS THEREFORE ORDERED that that this action is dismissed

sua sponte without prejudice to Plaintiff filing a new complaint,

on the proper § 1983 forms, which corrects the defects set out in

the Recommendation.




     Case 1:20-cv-00849-TDS-JEP Document 6 Filed 12/22/20 Page 1 of 2
                                  __/s/ Thomas D. Schroeder ____
                                  United States District Judge

December 21, 2020




                                    2




     Case 1:20-cv-00849-TDS-JEP Document 6 Filed 12/22/20 Page 2 of 2
